Case: 15-50431      Document: 00513390498         Page: 1    Date Filed: 02/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50431
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 22, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BOBBY JOE MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1282-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bobby Joe Martinez appeals the denial of the 18 U.S.C. § 3582(c)(2)
motion to reduce his sentence based on retroactive Amendment 782 to the
Sentencing Guidelines. Martinez contends that the district court abused its
discretion by denying the motion for a sentence reduction. Specifically, he
asserts that the district court incorrectly assessed the facts of his case, namely,
that he had been in and out of prison since the age of 17, that he had been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50431      Document: 00513390498     Page: 2   Date Filed: 02/22/2016


                                   No. 15-50431

involved in gang activity, and that he had continually returned to drug crimes
upon release from prison. Martinez further argues that the district court
overstated the seriousness of his offense, his criminal history, and his potential
to reoffend. Finally, he contends that the district court failed to adequately
consider mitigating facts, including, his personal history, his cooperation with
the Government, and the need to avoid unwarranted sentencing disparities.
        The district court is under no obligation to reduce a sentence in response
to a § 3582(c)(2) motion. United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009). Our review of the district court’s denial of a § 3582(c)(2) motion is for
an abuse of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir.
2011). If the record reflects that the district court gave due consideration to a
§ 3582(c)(2) motion as a whole and considered the 18 U.S.C. § 3553(a) factors,
even implicitly, there is no abuse of discretion. See United States v. Whitebird,
55 F.3d 1007, 1010 (5th Cir. 1995).
        The record shows that the district court considered the § 3582(c)(2)
motion and the motion for reconsideration, Martinez’s original and reduced
guidelines ranges, and the information from Martinez’s original sentencing,
including, his criminal history and the details of the instant drug offense.
Nevertheless, the district court determined that the § 3553(a) factors and
relevant public safety concerns under U.S.S.G. § 1B1.10, comment. (n.1(B)(ii)),
p.s. weighed against exercising its discretion to reduce Martinez’s sentence.
This determination is supported by the record. Accordingly, Martinez has
failed to demonstrate that the district court abused its discretion by denying
the § 3582(c)(2) motion. See Henderson, 636 F.3d at 717; Whitebird, 55 F.3d at
1010.
        AFFIRMED.




                                         2